Finch, P. J.
This is a motion in a disciplinary proceeding to confirm the report of a referee sustaining the charges against respondent, who was admitted to practice law in the State of New York in 1917, at the March term of the Appellate Division of the Supreme Court in the Fourth Department.
We confirm the report of the referee for the reasons stated therein. Admittedly there was an unjustifiable delay in the turning over *344to a client of moneys due him. In addition, the referee has found, and it is sustained by this record, that respondent improperly withheld moneys belonging to his client and. gave false excuses therefor.
Moreover, the attitude of respondent upon the hearings was most blameworthy. We have had occasion from time to time to comment on the attitude of respondents during hearings in disciplinary proceedings and have taken into consideration such attitude in connection with the extent of the punishment to be imposed. Frankness in admitting guilt where guilt exists entitles a respondent to much more consideration than false denials and evasions. Instead of meeting the issues squarely, this respondent adopted a course of personal antagonism to the petitioner and sought to charge it with an ignoble motive dehors the record which charge was wholly false and ridiculous. And this, too, in the face of the fact, obviously apparent to all thoughtful persons, that petitioner was performing an act of important community service disagreeable in itself but obviously essential in order to maintain and uphold the honor of the profession of the law.
The respondent should be suspended for three months with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Martin, O’Malley, Townley and Glennon, JJ., concur.
Respondent suspended for three months.